Citation Nr: 1113103	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the VARO in Waco, Texas, denying the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  

Pursuant to the Veteran's request, he was scheduled to appear before the Board, sitting at the RO, on multiple prior occasions, including February, March , May, and July 2010, and again in February 2011, but in each instance the Veteran cancelled or postponed his requested hearing.  An Acting Veterans Law Judge determined in February 2011 that no further Board hearing should be afforded the Veteran, and when that determination was communicated to the Veteran, he withdrew his request for a hearing.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

By this appeal, the Veteran seeks service connection for hypertension, and it is pertinent to note that the United States Court of Appeals for Veterans Claims has held that separate theories in support of a claim for service connection for a particular disability are to be adjudicated in one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  

It is the Veteran's primary contention that his hypertension is secondary to his service-connected diabetes mellitus.  The primary focus of the RO's development to this point has likewise been the relationship between the aforementioned entities, with a VA medical examination in May 2006, undertaken for the purposes of assessing the Veteran's diabetes, containing an incidental finding that the Veteran's hypertension was secondary to his diabetes, but a VA examiner during the course of further VA medical examinations in October 2006 and December 2007 found it to be less likely than not that the Veteran's hypertension was caused by his diabetes.  To date, the question of aggravation of a nonservice-connected disorder by service-connected disability has not been addressed by a medical professional and remand is required to ensure that medical input is obtained on this point.  

The record further indicates that service connection for coronary artery disease was established by subsequent RO action in November 2010, based on a regulatory change, effective from August 31, 2010, with respect to the diseases for which a presumption of service incurrence exists following inservice herbicide exposure for inclusion of ischemic heart disease, including coronary artery disease.  See 75 Fed. Reg. 53202 (2010).   No additional evidentiary or procedural development was thereafter undertaken as to the question of the relationship of the Veteran's hypertension to his service-connected coronary artery disease.  It remains unclear from the record what relationship, if any, the Veteran's hypertension bears to his coronary artery disease, to include questions of whether his hypertension was directly caused or aggravated by his coronary artery disease or whether his hypertension is part and parcel thereof.  Moreover, no adjudication has occurred to date with respect to the applicability of the August 2010 regulatory change to the claim for direct and secondary service connection for hypertension herein at issue.  

In light of the foregoing, and inasmuch as this is a case in which the RO has determined formally that not all of the Veteran's VA treatment records are available for review, remand to more clearly elucidate the inter-relationship, if any, between the Veteran's hypertension and his applicable service-connected disabilities is necessitated.  38 C.F.R. § 19.9 (2010).  

Accordingly, this matter is REMANDED for the completion of the following actions:

1.  Ensure compliance with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) with respect to issue of the Veteran's entitlement to direct and secondary service connection for hypertension, to include as caused or aggravated by service-connected coronary artery disease or diabetes mellitus with erectile dysfunction.  

2.  Obtain all pertinent VA treatment records, not already on file, to include specifically those compiled since October 2010, for inclusion in the Veteran's VA claims folder.

3.  Thereafter, schedule the Veteran for a VA cardiology examination by a physician that has not previously examined or treated him, for the purpose of determining the relationship, if any, between his diagnosed hypertension and his period of military service and service-connected disabilities of coronary artery disease and diabetes mellitus with erectile dysfunction.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should undertake a complete review of the Veteran's history and current complaints, and undertake a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed.  

The examiner should then offer opinions addressing the following question(s):

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension originated in service or within the one year period immediately following his service discharge in November 1970?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was directly caused or aggravated by his service-connected diabetes mellitus with erectile dysfunction and/or his service-connected coronary artery disease?  

The aforementioned questions require that the VA examiner establish to the extent possible the onset date of the Veteran's hypertension based on available evidence and the relationship of his hypertension to service-connected disabilities, including whether it is part and parcel of the Veteran's coronary artery disease, or caused or aggravated by either coronary artery disease or diabetes mellitus.   

A complete rationale for all opinions offered should be provided and such opinions should incorporate the at least as likely as not language.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.


The examiner is further informed that that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, readjudicate the Veteran's claim for direct and secondary service connection for hypertension, to include as due to service-connected coronary artery disease and/or diabetes mellitus with erectile dysfunction, on the basis of all pertinent evidence on file and all applicable law and regulations, including the recent changes to 38 C.F.R. § 3.309(e) as to the expansion of the list of diseases for which there exists a presumption of service connection based on inservice herbicide exposure.  See 75 Fed. Reg. 53202 (2010).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


